


AMENDMENT NO. 3

TO MASTER REPURCHASE AGREEMENT

Amendment No. 3, dated as of June 26, 2008 (this “Amendment”), among COLUMN
FINANCIAL, INC. (the “Buyer”), CARE QRS 2007 RE HOLDINGS CORP. (the “Seller”),
CARE MEZZ QRS 2007 RE HOLDINGS CORP. (the “Mezzanine Loan Subsidiary”) and CARE
INVESTMENT TRUST INC. (the “Guarantor”).

RECITALS

The Buyer, the Seller, the Mezzanine Loan Subsidiary and the Guarantor are
parties to that certain Master Repurchase Agreement, dated as of October 1,
2007, as amended by Amendment No. 1, dated as of December 17, 2007 and Amendment
No. 2, dated as of March 6, 2008 (the “Existing Repurchase Agreement”; as
amended by this Amendment, the “Repurchase Agreement”). The Guarantor is party
to that certain Guaranty (the “Guaranty”) dated as of October 1, 2007.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Repurchase Agreement and the Guaranty.

The Buyer, the Seller, the Mezzanine Loan Subsidiary and the Guarantor have
agreed, subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement. As a condition precedent to amending
the Existing Repurchase Agreement, the Buyer has required the Guarantor to
ratify and affirm the Guaranty on the date hereof.

Accordingly, the Buyer, the Seller, the Mezzanine Loan Subsidiary and the
Guarantor hereby agree, in consideration of the mutual promises and mutual
obligations set forth herein, that the Existing Repurchase Agreement is hereby
amended, and the Guaranty is hereby ratified and affirmed, as follows:

Section 1. Margin Call; Margin Deficit. All references in the Existing
Repurchase Agreement to “Margin Call” shall mean “Asset Value Margin Call” and
all references to “Margin Deficit” shall mean “Asset Value Margin Deficit”.

Section 2. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

2.1 adding the following definitions in their proper alphabetical order:

“Non-Recourse Indebtedness” means all Indebtedness other than Recourse
Indebtedness.

“Recourse Indebtedness” any Indebtedness for which a lender may seek full or
partial satisfaction from the borrower or any other Person.

2.2 deleting the definitions of “Liquidity Trigger Amount” and “Purchase Price”
in their entirety and replacing them with the following:

 

 

--------------------------------------------------------------------------------






“Liquidity Trigger Amount” means an amount equal to $5,000,000.

“Purchase Price” means:

(a) on the Purchase Date, the price at which each Purchased Asset (other than a
Mezzanine Loan) is transferred by Seller to Buyer, or, in the case of a
Mezzanine Loan, the price at which such Mezzanine Loan is transferred by Seller
to the Mezzanine Loan Subsidiaries, which price shall equal the Asset Value of
such Purchased Asset on such Purchase Date; and

(b) on any day after the Purchase Date, except where Buyer and the Seller agree
otherwise, the amount determined under the immediately preceding clauses (a)
decreased by the amount of any cash transferred by the Seller to Buyer pursuant
to Section 4(d) hereof or applied to reduce the Seller’s obligations under
clause (ii) of Section 4(c) hereof or under Section 6 hereof.

2.3 deleting the definitions of “Concentration Calculation”, “Concentration
Limit”, “Concentration Limit Margin Call”, Concentration Limit Margin Deficit”,
“Concentration Limit Trigger Date”, “Concentration Trigger Reference Date”,
“Rating Margin Call” and “Rating Margin Deficit” in their entirety and all
references thereto.

Section 3. Margin Maintenance. Section 6 of the Existing Repurchase Agreement is
hereby amended by deleting clauses 6(b) and 6(c) in their entirety.

Section 4. Covenants. Section 14(s) of the Existing Repurchase Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following language:

s. Indebtedness. Seller shall not incur any other Indebtedness without the prior
written consent of Buyer. Guarantor shall not incur any Indebtedness without the
prior written consent of Buyer, other than (a) Non-Recourse Indebtedness, to the
extent that the loan-to-value for such Non-Recourse Indebtedness does not exceed
80% at any time, and (b) Recourse Indebtedness in connection with the financing
of unencumbered assets, to the extent that the loan-to-value for such Recourse
Indebtedness does not exceed 50% at any time. For the avoidance of doubt,
notwithstanding anything to the contrary set forth in the Program Agreements,
Guarantor may enter into usual and customary non-recourse carve-out guaranties,
including, without limitation, environmental indemnity agreements and other
documents of a similar nature (“Non-recourse Documents”), in connection with the
purchase of real property by Guarantor or a Subsidiary thereof, which
Non-recourse Documents shall not be required to be subordinated to the
Guarantor’s obligation under the Program Agreements.

Section 5. Conditions Precedent. This Amendment shall be effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following condition precedents:

(a) the Buyer shall have received this Amendment, executed and delivered by duly
authorized officers of the Buyer, the Seller, the Guarantor and the Mezzanine
Loan Subsidiary.

 

 

-2-

 

--------------------------------------------------------------------------------






Section 6. Representations and Warranties. The Seller and the Mezzanine Loan
Subsidiary each hereby represents and warrants to the Buyer that it is in
compliance with all the terms and provisions set forth in the Existing
Repurchase Agreement on its part to be observed or performed, and that no Event
of Default has occurred or is continuing, and hereby confirms and reaffirms the
representations and warranties contained in Section 13 of the Existing
Repurchase Agreement.

Section 7. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms. Other than as
expressly set forth herein, the execution of this Amendment by the Buyer shall
not operate as a waiver of any of its rights, powers or privileges under the
Repurchase Agreement or any other Program Agreement, including without
limitation, any rights, powers or privileges relating to other existing or
future breaches of, or Defaults or Events of Default under, the Repurchase
Agreement or any other Program Agreement except as expressly set forth herein.

Section 8. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 10. Reaffirmation of Guaranty. Guarantor hereby ratifies and affirms all
of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that such Guaranty shall apply to all of the Obligations
under the Repurchase Agreement, as it may be amended, modified and in effect,
from time to time.

[SIGNATURE PAGE FOLLOWS]

 

 

-3-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

  

 

 

 

COLUMN FINANCIAL, INC., as Buyer

 

 



 


By: 



 

 

 

 

 

Name: 

 

 

 

 

 

 

Title: 

 

 

 

--------------------------------------------------------------------------------






 

 

 

CARE QRS 2007 RE HOLDINGS CORP., as Seller

 

 



 


By: 



 

 

 

 

 

Name: 

 

 

 

 

 

 

Title: 

 

 

 

 

 

CARE MEZZ QRS 2007 RE HOLDINGS CORP., as Mezzanine Loan Subsidiary

 

 



 


By: 



 

 

 

 

 

Name: 

 

 

 

 

 

 

Title: 

 

 

 

 

 

CARE INVESTMENT TRUST, INC., as Guarantor

 

 



 


By: 



 

 

 

 

 

Name: 

 

 

 

 

 

 

Title: 

 

 

 

 

--------------------------------------------------------------------------------